MEMORANDUM **
Florencio Sanchez-Diaz, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reconsider. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reconsider, Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir.2002), and we deny the petition for review.
The BIA did not abuse its discretion in denying the motion to reconsider because Sanchez-Diaz knowingly and voluntarily withdrew his asylum application after consultation with his counsel. See 8 C.F.R. § 1003.2(b)(1) (a motion to reconsider must identify errors of fact or law in a prior decision); see also 8 C.F.R. § 1240.11(c)(1) (IJ shall inform an individual he may apply for asylum if there is no previously filed application).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.